Citation Nr: 0523849	
Decision Date: 08/30/05    Archive Date: 09/09/05

DOCKET NO.  03-01 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical 
and Regional Office Center in Wichita, Kansas



THE ISSUE

Entitlement to an increased disability evaluation for 
service-connected left shoulder injury residuals, including 
degenerative changes, currently evaluated as thirty (30) 
percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1947 to 
September 1969.  

This case comes before the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of the special claims 
processing unit at the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio, which granted 
service connection for residuals of a left shoulder injury 
with degenerative changes and assigned a 30 percent 
disability rating therefor, effective May 18, 2001, the date 
of receipt of the service connection claim.  The veteran 
perfected an appeal to the Board on this matter.  

In April 2003, the veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge of 
the Board, sitting in Washington, D.C.  The hearing 
transcript is of record.  

In September 2003, the Board remanded the matter for further 
evidentiary development.  The remand directives having been 
completed, the matter is again before the Board for appellate 
consideration.    


FINDINGS OF FACT

1.  Service-connected left shoulder injury residuals 
(including degenerative arthritis at the injury site) are 
manifested by no more than limitation of motion of the left 
(dominant) extremity to midway between side and shoulder 
level due to factors such as pain on motion/repetitive use, 
but neurological deficit is not shown.  

2.  Motion of the left arm is not limited to 25 degrees from 
the side.

3.  The veteran has an asymptomatic, superficial, stable, 
non-disfiguring scar (10.5 cm by 0.3 cm) on the left 
shoulder, which does not adversely affect functioning, as a 
result of 1952 in-service surgical intervention (Bankart 
procedure).


CONCLUSION OF LAW

The criteria for an increased disability evaluation for 
service-connected left shoulder injury residuals, including 
degenerative changes, are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003 and 5201, 4.118, Diagnostic Codes 7801, 7802, 
7803, 7804, 7805 (2001 and 2004); Esteban v. Brown, 6 Vet. 
App. 259 (1994); DeLuca v. Brown, 8 Vet. App. 202 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Evaluation - Left Shoulder Injury Residuals

As noted in the Introduction above, service connection for 
left shoulder injury residuals was granted in the August 2002 
rating decision from which this appeal arises.  The veteran 
subsequently perfected a timely substantive appeal, seeking a 
rating higher than the initial 30 percent assigned for the 
shoulder disability in the 2002 rating decision.  In a case 
such as this, the Board can assign "staged" evaluations for 
separate periods of time if the evidence so warrants, 
consistent with Fenderson v. West, 12 Vet. App. 119, 126 
(2001).  In general, the Board considers all evidence of 
record, lay and medical, consistent with 38 C.F.R. §§ 4.1, 
4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, here, its main focus must necessarily be on evidence 
pertaining to the extent of the shoulder disability dated 
near and after May 2001, when the veteran filed his original 
service connection claim.  See 38 U.S.C.A. § 5110 (West 2002) 
(effective dates, in general, cannot be earlier than the date 
of receipt of the application for benefits).  

In addition, the Board is mindful that a veteran generally is 
presumed to be seeking the maximum benefit permissible under 
law.  Thus, it follows that an appeal of the 2002 decision, 
while favorable on the issue of service connection for 
shoulder injury residuals, remains in controversy to the 
extent that he seeks maximum permissible benefits based upon 
this disability.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which sets forth 
separate rating codes for various disabilities.  38 C.F.R. 
Part 4 (2004).  The ratings in the Schedule basically 
represent average impairment in earning capacity from such 
diseases or injuries incurred or aggravated during service 
and residual conditions in civil occupations.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2004).  The basis of 
disability evaluations is the ability of the body as a whole 
to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10 (2004).  

Musculoskeletal disability, such as the shoulder disability 
at issue here, is primarily the inability to perform normal 
working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  38 C.F.R. § 
4.40 (2004).  Evaluation of joint disabilities rated on 
limitation of motion requires consideration of functional 
loss due to pain under 38 C.F.R. § 4.40 and functional loss 
due to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. § 4.45 (2004).  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Consideration is to 
be given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  VA is to recognize actually painful, unstable, 
or maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
joints involved should be tested for pain on both active and 
passive motion, in weight-bearing and non weight-bearing and, 
if possible, with the range of the opposite undamaged joint.  
38 C.F.R. § 4.59 (2004).

As explained in detail below, the Board concludes that the 
evidence does not support an assignment of higher, or 
separate, rating(s) for service-connected left shoulder 
injury residuals, over and above the 30 percent rating 
currently in effect.  

As documented in the August 2002 rating decision, the left 
shoulder disability is evaluated in accordance with 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201 (2004).  Under Diagnostic Code 
5201 (limitation of motion of arm), limitation of motion of 
either arm at shoulder level permits a 20 percent rating.  
Evidence of limitation of motion midway between the side and 
shoulder level is assigned 30 and 20 percent ratings for 
major and minor upper extremities, respectively.  With 
limitation of motion of the arm to 25 degrees from the side, 
40 percent is assigned for the major extremity; 30 percent is 
assigned for the minor extremity.  Given that disability 
evaluation under Diagnostic 5201 specifically turns on 
limitation of motion of upper extremities, ranges of upper 
extremity motion deemed to be normal are illustrative here.  
Normal upper extremity motion ranges are defined as follows: 
forward elevation (flexion) from zero to 180 degrees; 
abduction from zero to 180 degrees; and internal and external 
rotation to 90 degrees.  Shoulder level is 90 degrees of 
flexion or abduction.  See 38 C.F.R. § 4.71 (2004), Plate I 
illustrations.  

The record indicates that the veteran is left hand-dominant.  
As such, under Diagnostic Code 5201, a maximum 40 percent 
could be assigned with evidence of limitation of motion of 
the left arm to 25 degrees from the side.  The July 2002 VA 
compensation and pension medical examination (C&P) report 
documents range of motion of the left shoulder as follows: 
forward flexion from zero to 90 degrees; abduction from zero 
to 20 degrees; external and internal rotation from zero to 20 
degrees, all with pain and discomfort at the end of the 
range-of-motion degrees.  A March 2004 report of Dr. J. 
Marina (private physician), indicates that veteran 
demonstrated 60 degrees for elevation (flexion) and 60 
degrees for abduction, and that internal and external 
rotation are "severely limited" (specific measurements not 
given).  The June 2004 C&P report documents 78 and 94 degrees 
for flexion (active and passive, respectively); 30 and 39 
degrees for active and passive abduction; active and passive 
external rotation of 22 and 33 degrees; and 51 and 58 degrees 
for active and passive internal rotation.    

While the above range-of-motion findings indicate more-than-
minor limitation, they do not support a finding that, due to 
the service-connected disability, the veteran is unable to 
lift the left arm to 25 degrees from the side, well below 
shoulder level.  Flexion, here, is approximately to shoulder 
level, or somewhat below.  Internal and external rotation 
(which essentially is movement of the arm up and down 
beginning at shoulder level - see 38 C.F.R. § 4.71a Plate I 
illustrations) is possible, although not to the maximum 
normal limits.  Thus, the results would indicate that the 
veteran is able to lift his left arm past 25 degrees from the 
side, as well as forward, in line with the front of the body.  
As for abduction, it is noted that, in July 2002, the veteran 
was able to lift the left arm to 20 degrees.  However, two 
years later, abduction was possible to 30 to 39 degrees.  The 
Board notes that internal and external rotation findings, 
which begins at shoulder level, seems inconsistent with the 
July 2002 finding that abduction was possible then only to 20 
degrees, as both exercises require movement of the extremity 
from the side, parallel to the trunk.  See Plate I 
illustrations.  In any event, given the measurements for 
flexion and rotation, as well as abduction to 30-39 degrees 
in 2004 and Dr. Marina's determination that abduction was 
possible to 60 degrees, a conclusion that the veteran cannot 
lift the left extremity past 25 degrees would be inconsistent 
with the objective evidence of record as a whole.                    

The Board also has considered other Diagnostic Codes in 
38 C.F.R. § 4.71a that evaluate shoulder and arm disability, 
and finds that they are inapplicable to an assessment of the 
total disability picture presented in this case.  The 
veteran's left shoulder disability apparently does not 
involve scapulohumeral articulation/ankylosis; flail 
shoulder; false flail joint; fibrous union of the humerus; 
recurrent dislocation at the scapulohumeral joint; malunion 
of the humerus; or nonunion, malunion, or dislocation of the 
clavicle or scapula.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5200, 5202, and 5203; C&P examination reports; Dr. Marina's 
report.       

The Board also has considered other potentially applicable 
provisions of 38 C.F.R. Part 4, including Diagnostic Codes 
pertaining to arthritis and scars, whether or not raised by 
the veteran and/or his representative, consistent with 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Doing so, 
particularly with respect to scars, would be in keeping with 
Esteban v. Brown, 6 Vet. App. 259 (1994) (Impairments 
associated with a veteran's service-connected disability may 
be rated separately unless they constitute the same 
disability or same manifestation.).  Moreover, within this 
context, it is recognized that musculoskeletal disability 
evaluation includes consideration of functional loss due to 
pain, weakness, fatigability, incoordination, or pain on 
movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45; 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

With respect to arthritis, X-ray testing has confirmed that 
the veteran has significant arthritic/degenerative joint 
changes in the left shoulder.  See Dr. Marina's March 2004 
report.  As reflected in the record (see, e.g., veteran's 
statement in VA Form 9), the veteran takes issue with the 
lack of assignment of an additional 10 percent rating based 
upon evidence of degenerative changes in the left shoulder.  
The Board does not dispute that the veteran has degenerative 
changes at the site of the injury upon which service 
connection is based, nor that these changes have been 
attributed to the in-service injury.  The Board also 
acknowledges that functional limitation particularly with 
repetitive motion and pain at the upper end of range of 
motion exercises are documented.  See July 2002 C&P report.  
Fatigability and some joint stiffness also are shown, and 
this seems to be related to use and pain on use.  See June 
2004 C&P report.  The veteran also described various 
functional limitations (see subjective history/complaints in 
C&P reports; Board hearing transcript).

Degenerative arthritis, however, essentially is evaluated 
based upon limitation of motion caused thereby, based upon 
objective evidence, to include arthritis confirmed by X-ray 
and other associated findings like muscle spasms and swelling 
at the affected site.  Arthritis is not assigned a separate 
evaluation solely because it is found and attributed to an 
in-service event.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2004).  An additional rating for degenerative arthritis 
is assigned where the limitation of motion of the joint(s) 
involved is noncompensable under the appropriate diagnostic 
code(s).  Here, the assignment of 30 percent under Diagnostic 
Code 5201 explicitly encompasses limitation of motion.  The 
record also indicates that the 30 percent rating, tied to 
range-of-motion, has taken into account limitations at the 
upper limit of motion due to various DeLuca factors like pain 
on motion.  The range-of-motion measurements, if viewed alone 
without considering DeLuca factors, arguably could have 
supported a 20 percent rating under Diagnostic Code 5201 
(limitation of motion of the arm to shoulder level), as in 
numerous instances, the veteran apparently was able to lift 
the arm at or above shoulder level.  Also related to this 
analysis is the apparent lack of manifestation of 
neurological deficit caused by the service-connected injury 
residuals that could further impede normal functioning.  See 
June 2004 C&P "peripheral nerves" examination report.  See 
also Dr. Marina's March 2004 report, in which he said, 
"[c]irculation and sensation to the upper left extremity 
[are] grossly intact."  Given these considerations, to 
assign an additional rating, in particular, based upon 
arthritis under Diagnostic Code 5003, would amount to 
impermissible pyramiding.  See 38 C.F.R. § 4.14 (2004).   

It is for this reason, as well, that VAOPGCPREC 23-97, cited 
by the veteran, is inapplicable.  That opinion dealt with a 
separate rating for arthritis where the service-connected 
disability is being rated under a diagnostic code that does 
not include limitation of motion.  The veteran's disability, 
in contrast, is rated under a diagnostic code for limitation 
of arm motion.        

With respect to the question of whether a separate evaluation 
is warranted for scarring, pertinent history is that arising 
from surgical intervention (Bankart procedure) in 1952, 
during service, following multiple left shoulder 
dislocations.     As documented in the June 2004 C&P 
"scars" examination report, the veteran has a linear scar 
to the anterior left shoulder measuring 10.5 centimeters (cm) 
by 0.3 cm.  The scar is not symptomatic - it is not painful, 
adherent, unstable, depressed/pitted; and does not produce 
inflammation, edema, induration/inflexibility, or keloids.  
The texture of the skin is described as normal; the scar is 
superficial (that is, it does not involve damage to 
underlying tissue).  It is not markedly disfiguring, as it is 
located on the shoulder, as opposed to areas typically 
exposed, like the face or neck.  There is no functional 
limitation caused thereby.  There is, however, slight 
hypopigmentation.  Given these findings, the Board concludes 
that no separate Esteban rating is warranted for symptomatic 
scarring.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 
7802, 7803, 7804, 7805 (2004).  (Diagnostic Codes 7801, 7803, 
7804, and 7805 do not apply based upon the above evidence.  
Note, for the purposes of Diagnostic Code 7802, which 
evaluates superficial scars that do not cause limitation of 
motion - as is the case here - the scar(s) must cover a total 
skin surface area of 929 square cm or greater.  Here, the 
total surface area involved is significantly smaller.)            

The Board notes that it has reviewed the entire record, and 
in particular, medical evidence - private and VA - in 
evaluating this claim.  While the above discussion has 
focused largely upon objective VA C&P examination findings, 
this is so because these findings are specifically geared 
toward evaluation of the disability consistent with specific 
rating criteria the Board must consider.  The Board has an 
obligation to adequately explain the reasons bases for its 
decision; it is not, however, required to discuss in detail 
every single document in the file.  Here, the Board has found 
that various C&P examination findings, plus Dr. Marina's 
report, are most conducive to an evaluation of the claim 
consistent with the criteria that govern in this case.  

As the preponderance of the evidence is against the 
assignment of an increased (or separate, additional) 
evaluation for left shoulder injury residuals, the Board does 
not apply the benefit-of-reasonable doubt rule.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 4.3 (2004).  


II.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted.  VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
U.S. Court of Appeals for Veterans Claims (Court) held that a 
VCAA notice must inform a claimant of any information and 
evidence not of record (1) needed to substantiate the claim; 
(2) VA will seek to provide; and (3) the claimant is expected 
to provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask him to submit any pertinent 
evidence in his possession ("fourth element").  

As for the duty to notify, in a January 2004 letter, VA 
Appeals Management Center (AMC) notified the veteran that the 
evidence must show worsened left shoulder disability to 
result in a higher rating, and informed him that, if he 
provides information about the sources of evidence or 
information pertinent to the claim (including medical 
records, employment records, and records from other federal 
agencies), VA would make reasonable efforts to obtain the 
records from the sources identified.  The letter also 
informed him that he ultimately is responsible for 
substantiating his claim even though the law requires VA 
assistance in claim substantiation, and that he can submit 
relevant evidence on his own.  The AMC sent him a second 
letter in June 2004 substantially similar to that sent in 
January 2004, and provided the veteran an updated status of 
his claim.     

With respect to the fourth element of a valid VCAA notice, 
the Statement of the Case (SOC) and Supplemental SOC (SSOC) 
notified the veteran of 38 C.F.R. § 3.159, which includes a 
provision that he may submit any pertinent evidence in his 
possession.  

Given the foregoing, the Board is satisfied that the veteran 
has been adequately informed of all four elements of a valid 
VCAA notice.  He was notified of what the evidence must show 
to result in a higher rating, and was on notice throughout 
the appeal through the SOC, SSOC, and VCAA letters why a 
higher rating remains denied.  He was told about his and VA's 
respective claim development responsibilities.  

The appellant has not claimed that VA has failed to comply 
with the notice requirements of the VCAA, nor has he argued 
that he has any evidence in his possession that is needed for 
a full and fair adjudication of this claim.  See Mayfield v. 
Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. App. Apr. 
14, 2005).

The Board acknowledges that VCAA notification was not 
accomplished as to all four elements before the issuance of 
the 2002 rating decision giving rise to this appeal.  The 
Pelegrini Court explicitly stated that, notwithstanding the 
requirement that a valid VCAA notice be provided before the 
agency of original jurisdiction (AOJ) decision: "[W]e do not 
hold that . . . [a] case in which pre-AOJ-adjudication notice 
was not provided . . . must be returned to the AOJ for the 
adjudication to start all over again as though no AOJ action 
had ever occurred, i.e., there is no nullification or voiding 
requirement either explicit or implicit in this opinion . . . 
."  Here, the rating decision giving rise to this appeal was 
favorable to the veteran to the extent that service 
connection was granted and it assigned a compensable rating - 
although not the maximum permissible evaluation - for the 
shoulder disability.  When the veteran expressed disagreement 
with the decision to the extent that he desired a higher 
rating, VA subsequently provided him appropriate VCAA notice 
during the appeal period.  

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2004)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  Here, the 
record includes the veteran's service medical records, as 
well as various private medical records.  VA contacted Brooks 
Army Medical Center and received a negative reply ("no 
outpatient records currently located on file").  The veteran 
was given an opportunity to testify in connection with this 
claim, and exercised his right to do so at the Board hearing.  
The veteran did not report the existence of pertinent records 
in the custody of government agencies, such as the Social 
Security Administration, or employers.  Moreover, the Board 
remanded this claim, and ordered appropriate evidentiary 
development to ensure that various due process requirements 
are met, and its remand directives have been completed.  The 
veteran has been afforded several VA C&P medical 
examinations, which included diagnostic studies and 
consideration of pertinent medical history.  

It also is noted that, after the issuance of the March 2005 
SSOC, the veteran was afforded a 60-day opportunity to 
comment on the SSOC or provide additional relevant 
information.  The veteran affirmatively waived a 60-day right 
to comment; he did not submit additional records or ask for 
further claim development assistance.  The Board finds it 
reasonable to interpret this inaction as satisfaction with 
the development undertaken.  It finds that the duty to assist 
was met; nothing in the record indicates that relevant 
evidence exists, but is missing from the record due to 
inaction of VA inconsistent with VCAA.     

Finally, it is noted that the veteran's C&P examinations were 
conducted by nurse practitioners.  In remanding the claim in 
2003, the Board did not explicitly order examinations 
performed by a medical doctor or orthopedic specialist.  
While the Board acknowledges that the veteran takes issue 
with the fact that the examinations were not performed by an 
orthopedist, and presumably makes this argument because he is 
dissatisfied with the rating assigned in his claim, the Board 
finds the examination findings competent and reliable.  The 
examinations considered pertinent medical history, and in 
particular, specifically addressed key considerations (like 
range-of-motion measurements, DeLuca factors, discussion of 
scars/neurological deficit) that the Board determined are 
important in this claim.  Perhaps more important here is that 
the instant claim involves evaluation of the extent of 
disability (increased rating claim), as opposed to an issue 
where a doctor's opinion is absolutely necessary (for 
example, in a service connection claim, where an individual 
holding an M.D. degree must render a diagnosis, and then 
opine whether an in-service event, as opposed to intercurrent 
injury, is the cause of the disorder or disability claimed).  
The various considerations that VA must take into account 
consistent with governing criteria in this case, as discussed 
in Section I of this decision, were addressed through C&P 
examinations; moreover, as explained earlier, the Board has 
taken into consideration the entire record below, including 
the records of private physicians.            


ORDER

An increased disability evaluation for service-connected left 
shoulder injury residuals, to include degenerative changes, 
is denied.




	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


